Citation Nr: 1000006	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-13 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability to include posttraumatic stress 
disorder (PTSD); depression, also claimed as secondary to 
PTSD; and bipolar II disorder (BAD II).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Entitlement to service connection for tuberculosis shown 
by purified protein derivative (PPD) test converter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to May 
1988 and from November 1988 to May 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to service connection for PTSD, a 
mental condition to include depression, hepatitis C, an upper 
thoracic condition, and for exposure to tuberculosis/PPD 
converter.  

The Veteran presented testimony at a personal hearing in 
September 2009 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The issues of entitlement to service connection for a chronic 
acquired psychiatric disorder to include PTSD, depression and 
BAD II, hepatitis C and a thoracic spine disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.




FINDING OF FACT

The Veteran had a positive PPD test while on active duty in 
January 1993 and a January 1993 baseline chest x-ray was 
clear.  There was no diagnosis of active tuberculosis 
recorded in the service treatment records, in the presumptive 
period after service or thereafter.  The competent and 
probative medical evidence shows no residuals of the positive 
PPD test have been identified.  


CONCLUSION OF LAW

Neither tuberculosis nor residuals thereof were incurred in 
or aggravated by active military service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.371, 3.374 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Although pre-adjudication notice for service connection for 
tuberculosis was not provided, the RO provided complete 
notice for the claim of service connection for tuberculosis, 
PPD converter in July 2008 and the claim was readjudicated in 
a January 2009 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  As there is no evidence of 
active tuberculosis either in service or after service and no 
probative evidence relating the Veteran's claimed current 
lung symptoms to tuberculosis, the Board finds that a VA 
examination for tuberculosis is not required in this case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Tuberculosis

The Veteran claims exposure to tuberculosis in service as 
shown by being a PPD converter in service.  He claimed that 
as a hospital corpsman/paramedic he was continually exposed 
to airborne pathogens such as tuberculosis.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases to include tuberculosis become manifest to 
a degree of 10 percent within three years from date of 
separation of such service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  

Evidence of activity on comparative study of x-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by section 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis 
will be acceptable only when provided in: (1) service 
department records; (2) VA medical records of examination, 
observation or treatment; or (3) private physician records on 
the basis of that physician's examination, observation or 
treatment of the veteran and where the diagnosis is confirmed 
by acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374; 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b). 

Service treatment records show that in January 1993 the 
Veteran was seen as an initial PPD converter.  His baseline 
chest x-ray at that time was clear.  He was prescribed 
Isoniazid (INH) medication for thirty days and was then to 
return for a refill.  He was also prescribed Vitamin B6.  In 
a medical history accompanying a March 1993 separation 
examination the Veteran reported taking INH for exposure to 
tuberculosis.  It was noted that he was a PPD converter 
"1993/FEB".  His lungs and chest were clinically evaluated 
as normal at the March 1993 separation examination.  A chest 
x-ray done at the time of separation was normal.  

Post-service, VA treatment records show the Veteran was on 
antibiotics for an upper respiratory infection when on 
examination in January 2003 his lungs showed inspiratory and 
expiratory wheezes and rales anteriorly and exteriorly of 
left lung.  

A review of systems in January 2003 at an assessment noted 
that the Veteran had no respiratory complaints.  He had 
seasonal allergies and had an upper respiratory infection in 
January 2003.  In February 2004, his lungs were clear, with 
no rales or rubs and no wheezing.  The assessment was 
reactive air way disease and his albuterol was renewed.  

In May 2004, the Veteran sought treatment for complaints of 
cardiac chest pain and was admitted for rule out myocardial 
infarction.  Approximately six months earlier he began to 
notice an increase in the frequency of episodes of shortness 
of breath.  He stated that he had shortness of breath on 
occasion at rest and with exertion for most of his life going 
back before he was age 20.  He stated that over the last six 
months he had one to two episodes per month of the shortness 
of breath that was also associated with what he called chest 
pressure.  A VA chest x-ray in May 2004 showed no acute 
infiltrates and no signs of overload.  On examination, his 
chest had good air movement throughout with positive 
scattered expiratory wheezes.  

In June 2005 at an anesthesiology pre-operative assessment, 
on review of systems, it was positive for obstructive sleep 
apnea and shortness of breath: dyspnea on exertion.  The 
Veteran stated he had reactive airway disease and no recent 
exacerbation.  The Veteran's lungs were clear to 
auscultation.  

VA treatment records show treatment for reactive airway 
disease.  In August and November 2008 his lungs were clear to 
auscultation, and he had no wheeze, no rhonchi, and no rales.  

The Veteran was hospitalized in January 2009 with complaints 
of shortness of breath for a reactive airway disease 
exacerbation.  Review of the pulmonary system noted no 
wheezing, paroxysmal nocturnal dyspnea and no hemoptysis.  He 
had a cough.  After discharge, pulmonary function tests were 
performed in February 2009 for a history of reactive airway 
disease.  At a pulmonary consultation in February 2009 it was 
noted that the Veteran's spirometry was nearly normal.  The 
physician wrote that the Veteran's recent admission with 
exacerbation sounded likely secondary to known allergy 
exposure from which he had now recovered.   

The Veteran testified in September 2009 that in service at 
the Naval Hospital San Diego (NHSD), he was given a PPD test 
that determined whether one has been exposed to tuberculosis 
and his was positive.  A chest x-ray revealed that 
tuberculosis was not active at that time.  He was able to 
continue as a corpsman as it was explained to him that 
tuberculosis was only transferable if it were active.  He 
asserted that the tuberculosis had caused chronic shortness 
of breath, chronic difficulty in breathing, and lots of 
secretions all the time.  He had been hospitalized for a week 
for what was called bronchitis but as far as he was concerned 
it was secondary to tuberculosis.  He regularly took 
medications for a diagnosed chronic bronchitis or asthmatic 
situation.  He had also had a pulmonary function test earlier 
in the year.  He was claiming exposure to tuberculosis which 
might have had some residual effect on him, such as shortness 
of breath and difficulty breathing.  

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the 
Veteran has tuberculosis that is related to service.

Although the Veteran was shown as a PPD converter in service 
in January 1993 and he was prescribed medication for exposure 
to tuberculosis for approximately 60 days, his baseline chest 
x-ray at that time and a chest x-ray at the March 1993 
separation examination were clear.  A medical diagnosis of 
active tuberculosis was not shown in service.  

A positive PPD test is not the same thing as a medical 
diagnosis of active tuberculosis; nor is it by itself 
considered a disability that can be service-connected.  
Rather, a PPD test result is considered to be a laboratory 
finding used in exploring a possible diagnosis of 
tuberculosis; purified protein derivative examination is used 
to test for exposure to Mycobacterium tuberculosis.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 
2003).  Thus, service connection will not be available based 
solely on a showing of a positive PPD skin test.  

Further, there is no medical evidence of record showing a 
medical diagnosis of active tuberculosis manifested to a 
compensable degree within three years following separation 
from active service.  Therefore service connection is not 
warranted on a presumptive basis.  

Although the Veteran alleges that he currently suffers from 
residuals of tuberculosis, the Board finds that the objective 
medical evidence of record fails to show that the Veteran has 
ever been diagnosed with active tuberculosis disease, either 
during service or subsequent to service.

The Veteran also alleges that his current respiratory 
symptoms are a residual of having been exposed to 
tuberculosis in service as shown by the PPD test.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, Vet. App. 398 (1995).  The Veteran is 
competent to describe his current respiratory symptoms; 
however, he is not competent to state that those symptoms are 
a residual of having been exposed to tuberculosis in service.  
Where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Although the Veteran has worked as a medical 
corpsman and paramedic, the evidence does not reflect that 
the Veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  As a result, the Veteran's 
assertions are outweighed by the other evidence of record 
that fails to demonstrate the presence of tuberculosis or 
residuals thereof.

Post service medical records show the Veteran has respiratory 
complaints which have been diagnosed as asthma, reactive 
airway disease, and allergies, for which he has been treated.  
No medical reports link current disability to PPD conversion 
or tuberculosis.  

Even assuming arguendo, only for purposes of this decision, 
that the symptoms of shortness of breath and difficulty 
breathing were residuals of having been exposed to 
tuberculosis, a rating decision in February 2005 granted 
service connection for asthma claimed as a respiratory 
condition and assigned a 10 percent evaluation effective in 
February 2003.  Thus, service connection for symptoms 
previously shown as shortness of breath and difficulty 
breathing, only for purposes of argument, would duplicate 
that benefit.  Where disabilities overlap in their resulting 
physical impairment and effect on functioning or where 
multiple diagnoses are assigned for the same disability, 
evaluation of the same, overlapping disability under various 
diagnoses with multiple ratings is to be avoided.  38 C.F.R. 
§ 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).    

In sum, there is no competent medical evidence which shows 
that the Veteran has a diagnosis of tuberculosis or residuals 
thereof.  The evidence shows that the Veteran was treated 
with medication after a positive test for tuberculosis 
exposure in service.  However, the weight of the evidence 
does not show the Veteran had active tuberculosis during 
service, or active tuberculosis or residuals of tuberculosis 
exposure after service.  Therefore, based on a thorough 
review of the evidence of record, the Board finds that the 
preponderance of evidence is against the Veteran's claim of 
entitlement to service connection for tuberculosis.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as a preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  Therefore, the claim is 
denied.


ORDER

Entitlement to service connection for tuberculosis shown by 
PPD test converter is denied.


REMAND

The Veteran asserts that his PTSD is related to the type of 
job he did during military service as a hospital corpsman, a 
medic.  He was exposed to multiple traumatic events in the 
course of his service career and feels that his PTSD is 
directly related to his experiences.  The Veteran testified 
in September 2009 that his claims for entitlement to service 
connection for PTSD and for depression were interrelated.  
Earlier he had also claimed depression as secondary to PTSD.  
The evidence of record also shows a diagnosis of BAD II.  
Based on his contentions, the issue has been characterized as 
entitlement to service connection for an acquired psychiatric 
disability to include PTSD, depression, and BAD II.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

VA outpatient treatment records show that the Veteran sought 
treatment in October 2002 for help with stress and depressed 
mood.  He has complained of PTSD due to situations related to 
being a paramedic in service and post service and other 
nonservice-related stressors.  The Veteran has described 
multiple stressors related to incidents while working as a 
paramedic in the Navy that still haunt him.  

The Veteran was provided a VA compensation and pension (C&P) 
examination in January 2004 and the examiner provided an 
opinion that the Veteran did not meet the DSM-IV criteria for 
PTSD at that time.  However, no reasons were provided for the 
opinion.  No diagnosis of PTSD was entered on Axis I.  The 
diagnosis shown on Axis I was Bipolar II disorder.  VA 
treatment records show diagnoses of major depressive disorder 
(MDD), PTSD, BAD II, rule out BAD II, and rule out PTSD.  
Although a diagnosis of PTSD was shown in June 2004 VA 
outpatient treatment records, it is not clear that it was 
made solely on claimed in-service stressors or that there was 
access to the claims file, or the opportunity to review the 
Veteran's medical history as evidenced by the claims folder.  
In addition, no opinion has been provided as to whether the 
Veteran's other diagnosed psychiatric disabilities were due 
to service or an incident in service or were proximately due 
to or the result of another disability.   

Throughout the appeal the Veteran has described in-service 
stressors that have resulted in PTSD.  As the Veteran was 
notified, the reports of those incidents were too vague to 
request supporting evidence from the National Personnel 
Records Center (NPRC).  In November and December 2003, the 
Veteran described several stressors to include treating a 
friend who had returned to the barracks after having been 
stabbed in a fight with a hematoma bursting during the 
treatment and he was then taken to an emergency room.  
Another alleged stressor was that while participating in a 
joint task force with the Red Cross in Tijuana, Mexico, the 
Veteran was sent to pick up an individual who had been 
injured in a street fight.  Although the person had been 
assumed to be an active duty member, in fact, he was a 
civilian, and as he was being loaded into the ambulance, 
shots were fired at the ambulance and crew.  

More recently, the Veteran has submitted two lay statements 
providing credible supporting evidence that the above two 
alleged stressors occurred.  A lay statement dated in August 
2009 written by a volunteer medic with the Red Cross in 
Tijuana, Mexico described being on duty with the Veteran in 
approximately 1992 when they responded to a call for help for 
a possible military person with a gunshot wound to his 
abdomen.  However, the victim was a civilian national.  As 
they began treatment, gun shots rang out and after loading 
the person into the ambulance for transport, gunshots began 
pinging off the door next to the Veteran and shattering the 
glass.  A lay statement dated in September 2009 was written 
by a hospital corpsman who had served with the Veteran at the 
Naval Hospital San Diego.  He wrote that after being attacked 
one night in April 1989, he did not think it was bad enough 
to go to the hospital and went to the barracks where the 
Veteran and others were residing.  The Veteran and others 
began to treat the injured fellow corpsman; however, after 
suturing the wound, the site became very swollen and popped 
with blood coming out and they rushed him to the emergency 
room.  

In order to make an accurate assessment of the Veteran's 
entitlement to service connection for his PTSD, it is 
necessary to have a medical opinion based upon a thorough 
review of the record that determines whether the Veteran has 
a confirmed PTSD diagnosis that is based on an in-service 
stressor supported by credible evidence.  The examiner will 
also have the benefit of the Veteran's sworn testimony to 
consider.  The Board thus finds that an examination and 
opinion addressing the etiology of this disorder and other 
current psychiatric disorders shown is necessary in order to 
fairly decide the merits of the Veteran's claim.  38 C.F.R. § 
3.159(c)(4) (2009).  

At the January 2004 VA examination, the Veteran related that 
he saw a counselor in the Navy for emotional problems that 
had to do with relationship problems he had.  In September 
2009 the Veteran testified that he was treated with 
medication for depression in service in 1992 at the Naval 
Hospital in San Diego, California for probably six months to 
a year.  A request for those mental health treatment records 
should be made.  

In addition, in May 2008 a formal finding was made that the 
Veteran's military personnel file is unavailable for review.  
The RO notified the Veteran in May 2008 that attempts had 
been unsuccessful in obtaining his personnel file and if he 
had that information to please submit it for review.  As the 
claim is being remanded, the Veteran should again be 
requested to submit any information from his personnel file 
that he has to include a copy of his DD Form 214.  

In addition, the Veteran is claiming occupational hepatitis C 
exposure due to his working as a hospital corpsman/paramedic 
in service.  He has related having needle sticks and/or post 
service.  At a VA examination in January 2004, it was noted 
that a positive blood test for Hepatitis C antibodies had 
been reported.  The examiner thought there was a possibility 
that the two needle sticks which the Veteran reported as 
occurring at Balboa in the 1990 to 1991 time period could 
have been a source.  However, the examiner thought it was far 
more likely that unprotected sex or needle illegal drug use 
may have been the source.  The Veteran admitted having 
unprotected sex while on active duty and since discharge.  He 
denied drug use on active duty but admitted illegal drug use 
with needles after service.  The examiner concluded that he 
thought it was very unlikely that the Veteran contracted 
hepatitis C while he was on active Navy duty because of the 
preceding information.  The examiner thought it was most 
likely that either unprotected sex or the use of needles for 
illegal drugs was the cause, but there was no proof.  
However, the opinion is not consistent.  The examiner 
previously noted that the Veteran admitted having unprotected 
sex while on active duty.  Then, the examiner concluded that 
it was very unlikely that the Veteran contracted hepatitis C 
in service and he thought it most likely that either 
unprotected sex or use of needles for illegal drugs was the 
cause.  However, as noted, the Veteran had admitted having 
unprotected sex while on active duty.  Further clarification 
of this opinion is needed.  The examiner will be able to 
consider the Veteran's sworn testimony as well.   

In addition, the Veteran asserts that a thoracic spine 
disability is related to service.  Service treatment records 
show in July 1989 when the Veteran was seen for an unrelated 
complaint, on physical examination, his back had tenderness 
over T6-T7 with good range of motion.  A wet reading report 
of an x-ray dated in July 1989 of the Veteran's thoracic and 
lumbar spine indicated there were prominent for age 
degenerative changes at the lower thoracic spine.  In August 
1991, when seen for complaints of pain to his neck after 
doing a fore and aft patient carry in the field, the Veteran 
had moderately severe right lower front neck and suprascapula 
muscle spasm.  The assessment was acute cervical and levator 
scapulae sprain.  

At a VA examination in January 2004, the Veteran related a 
history of doing heavy lifting in 1991, during which he 
sprained his neck and had pain in the thoracic spine and the 
thoracic spine pain got worse.  The impression was chronic 
thoracic spine pain.  A VA x-ray in January 2004 revealed 
minimal hypertrophic changes throughout much of the dorsal 
spine.  No medical opinion was provided regarding whether 
there was a link between a current thoracic spine disability 
and service.  The absence of a medical opinion addressing 
this issue requires remand for an examination and medical 
opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Request from NPRC and directly from 
NHSD in San Diego, California, the 
Veteran's service treatment records to 
include psychiatric records or mental 
health clinic records, for an emotional 
problem approximately in 1992 at the Naval 
Hospital San Diego where he was a staff 
member.  

2.  The Veteran should again be requested 
to submit any information from his 
personnel file that he has to include a 
copy of his DD Form 214.  

3.  Following the above, the Veteran 
should be afforded a VA psychiatric 
examination.  The Veteran has related 
several inservice stressors and also 
claims that working as a paramedic 
required him to handle severely wounded 
people on a daily basis.  The record 
contains credible supporting evidence of 
two of the Veteran's alleged stressors.  
One is the treating of a friend who had 
returned to the barracks after having been 
stabbed in a fight with a hematoma 
bursting during the treatment and the 
serviceman was then taken to an emergency 
room.  Another alleged stressor is when 
participating in a joint task force the 
Veteran was sent to pick up an individual 
assumed to be an active duty member who 
had been injured in a street fight in a 
Mexican border town.  However, the injured 
person was a civilian and as he was being 
loaded into the ambulance, shots were 
fired at the ambulance and crew.  

The AMC/RO must specify for the examiner 
the stressor or stressors that are 
established by the record and the examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the Veteran was 
exposed to a stressor in service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  

If a current diagnosis of PTSD is made, 
the examiner should address whether it is 
at least as likely as not (50 percent or 
greater probability) that PTSD is related 
to a verified stressor.  The examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record by the 
AMC/RO and found to be sufficient to 
produce PTSD by the examiner.  In offering 
his opinion, the examiner should 
acknowledge and discuss the lay evidence 
of a continuity of symptoms. 

The examiner should diagnose all 
psychiatric disabilities found to be 
present.  The examiner should thereafter 
opine whether it is at least as likely as 
not (50 percent or greater probability) 
that any psychiatric disorder diagnosed is 
related to service or had its onset during 
service; or is related to another 
diagnosed psychiatric disability.

The examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.

4.  Request an addendum opinion from the 
physician who examined the Veteran in 
January 2004 and provided an opinion 
regarding hepatitis C.  That physician 
should provide an opinion as to whether it 
is as likely as not (50 percent or greater 
probability) that the Veteran's hepatitis 
C is related to service or to an incident 
in service.  The claims file must be made 
available to and be reviewed by the 
examiner and that review should be noted 
in the report.  If the examiner is unable 
to provide an opinion without an 
examination, the Veteran should be 
scheduled for an examination.  The 
clinical findings of record and the 
reasoning which form the basis of the 
opinion requested should be clearly set 
forth.  If that examiner is no longer 
available, request an opinion, with the 
option for an examination, from an 
appropriate specialist.

5.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his claimed 
thoracic spine disability.  The claims 
folder must be made available to the 
examiner for review.  All indicated 
studies should be conducted, and all 
findings reported in detail.  The examiner 
should state whether it is at least as 
likely as not (50 percent or greater 
probability) that the onset of a current 
thoracic spine disability, previously 
shown in January 2004 as chronic thoracic 
spine pain with x-ray evidence of 
hypertrophic changes, is (a) due to 
service; (b) related to July 1989 x-ray 
findings of degenerative changes at the 
lower thoracic spine; or (c) or an 
incident in service.  A rationale should 
be provided for all opinions expressed.

6.  The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AMC/RO is 
satisfied that the record is complete and 
the examinations are adequate for rating 
purposes, the claim should be 
readjudicated by the AMC/RO.  If any 
benefit sought on appeal remains denied 
the AMC/RO must furnish the Veteran and 
his representative with a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, the claim should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


